MEMORANDUM OPINION
                                        No. 04-10-00860-CR

                                         Crystal HODDER,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR9951W
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

Appellant also has filed a motion to expedite mandate. The motions are granted. This appeal is

dismissed, and the clerk of the court is instructed to issue the mandate in this appeal

contemporaneously with this opinion. See TEX. R. APP. P. 42.2(a), 18.1(c).

                                                   PER CURIAM

DO NOT PUBLISH